WRIT GRANTED AND MADE PEREMPTORY: The relator was granted appeals in his convictions in docket nos. CR570-87 and CR1671-87 in the 31st Judicial District Court. These appeals were filed in this court as CR87-981 and CR87-982. On January 13, 1988, these appeals were remanded to the district court for the filing of assignments of error. It is hereby ordered that relator be granted an eviden-tiary hearing to inform him of his right to a court-appointed attorney to handle his appeal. If he chooses to waive that right, he is to be informed that he must file formal assignments of error and any additional designation of record for the purposes of his appeal within a reasonable time limit to be set by the trial court. After the expiration of that time, the appellate record, with any additional transcripts that may have been designated, is to be returned to this court.